UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4966
PATRICK JEAN AUBIN,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                James A. Beaty, Jr., District Judge.
                            (CR-01-49)

                      Submitted: June 23, 2003

                       Decided: July 10, 2003

 Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Michael W. Patrick, LAW OFFICE OF MICHAEL W. PATRICK,
Chapel Hill, North Carolina, for Appellant. Anna Mills Wagoner,
United States Attorney, Robert M. Hamilton, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. AUBIN
                               OPINION

PER CURIAM:

   Patrick Jean Aubin appeals his conviction following a guilty plea
to one count of possession with intent to distribute 250.8 grams of
marijuana in violation of 21 U.S.C. § 841(a)(1), (b)(1)(D) (2000), one
count of possession with intent to distribute 57.4 grams of cocaine
base in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A), and one count
of being a felon in possession of a firearm in violation of 18 U.S.C.
§ 922(g)(1), 924(a)(2) (2000), and sentence to a total of 384 months
in prison. We affirm.

   Aubin’s counsel filed a brief in accordance with Anders v. Califor-
nia, 386 U.S. 738 (1967). In the Anders brief, Aubin’s counsel briefed
four issues, all of which counsel ultimately concluded were not meri-
torious: (1) whether the searches of the Lincoln and Flake Street resi-
dences were improper; (2) whether the district court erred in denying
an acceptance of responsibility adjustment; (3) whether Aubin was a
career offender; and (4) whether Aubin should have received an
enhancement for possession of a firearm. Aubin was informed of his
right to file a pro se supplemental brief, but he failed to do so.

   First, counsel raises the issue of whether the searches of two resi-
dences were valid. A knowing and voluntary guilty plea constitutes
an admission of the material elements of the crime, see McCarthy v.
United States, 394 U.S. 459, 466 (1969), and waives non-
jurisdictional errors, including claims of unlawful search and seizure
based on the Fourth Amendment. See Tollett v. Henderson, 411 U.S.
258, 267 (1973). Aubin has therefore waived his right to challenge the
searches.

   Because Aubin failed to object to the Pre-Sentence Investigation
Report in the district court, we review his sentencing challenges for
plain error. See United States v. Ford, 88 F.3d 1350, 1355 (4th Cir.
1996). Under this standard, we exercise our discretion only to correct
errors that are plain, material, or affecting substantial rights, and that
seriously affect the fairness, integrity or public reputation of judicial
proceedings. United States v. Olano, 507 U.S. 725, 731-32 (1993).
                        UNITED STATES v. AUBIN                         3
We have reviewed Aubin’s sentence under the sentencing guidelines
and find no plain error.

   In accordance with Anders, we have reviewed the entire record and
have found no meritorious issues for appeal. We therefore affirm
Aubin’s conviction and sentence. We deny counsel’s motion to with-
draw at this time and require that counsel inform his client, in writing,
of his right to petition the Supreme Court of the United States for fur-
ther review. If the client requests that a petition be filed, but counsel
believes that such petition would be frivolous, then counsel may
move in this court for leave to withdraw from representation. Coun-
sel’s motion must state that a copy thereof was served on the client.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                            AFFIRMED